390 F.2d 874
UNITED STATES of America, Appellee,v.Abner Blaine COLANGELO, Appellant.
No. 11803.
United States Court of Appeals Fourth Circuit.
Argued February 6, 1968.
Decided February 21, 1968.

William R. Moore, Jr., and L. S. Parsons, Jr., Norfolk, Va. (Court-appointed counsel), for appellant.
Alfred D. Swersky, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM:


1
Services of counsel, without cost to him, were repeatedly offered Abner Blaine Colangelo — indeed almost pressed upon him — by the District Court but were rejected. Notwithstanding, on the assertion of ineffective assistance of counsel he now appeals his conviction, under 18 U.S.C. § 472, of passing a counterfeit $20 bill in Norfolk, Virginia on September 24, 1966. Advantages of having the advice of an attorney at trial were exhaustively explained but he persisted in his refusal. The decision proved unwise; nevertheless it was intelligently and understandingly made. The judgment against Colangelo stands.

Affirmed.1


Notes:


1
 Here again today the brief for the United States does not cite even the statute upon which the charge is laid or exhibit the indictment. We will not further indulge this looseness of practice